           Case 2:18-cv-04665-SPL Document 65 Filed 09/13/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-18-04665-PHX-SPL
      Matthew F. Green,
 9                                             )
                                               )
                         Plaintiff,            )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Arizona Board of Regents, et al.,        )
12                                             )
13                       Defendants.           )
                                               )
14                                             )

15             Before the Court is Plaintiff’s Notice of Filing of Plaintiff’s Second Amended
16   Complaint (Doc. 64), in which Plaintiff seeks to correct a typo in the complaint’s heading.
17   The Court will grant Plaintiff leave to file the amended complaint, and again instruct
18   Plaintiff to file a separate, clean copy of the Second Amended Complaint with the Clerk
19   of Court.1 Accordingly,
20             IT IS ORDERED that the Notice of Filing (Doc. 64) is granted.
21   ///
22   ///
23   ///
24   ///
25   ///
26
               1
27            Pursuant to the Court’s Electronic Case Filing Administrative Policies and
     Procedures Manual, “[i]f the motion to amend is granted, the party seeking the amendment
28   must file the amended pleading with the court and serve it on the other parties. It will not
     automatically be filed by the Clerk’s Office.”
       Case 2:18-cv-04665-SPL Document 65 Filed 09/13/19 Page 2 of 2




 1         IT IS FURTHER ORDERED that Plaintiff shall file a separate clean copy of the
 2   Second Amended Complaint with the Clerk of Court no later than September 18, 2019.
 3         Dated this 13th day of September, 2019.
 4
 5
                                                     Honorable Steven P. Logan
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
